RECKERS, J.—I dissent: It is with some reluctance that *864I decline to joint my colleagues of the majority. I am as aware as they are of the problems of law enforcement officers. In this ease, however, we are bound by the agreed statement on appeal as supplemented by the additional statement of the trial court. I am unable to find any evidence that the defendant immediately prior to his arrest was loitering or wandering “without apparent reason or business.” He was simply walking down the street and there was nothing about his gait or appearance to justify the officer in stopping him. Did the officer’s information that there had been a prowler in a garage five blocks away justify the officer in stopping the defendant and requesting him to identify himself and account for his presence? The officer had nothing else to act upon except the general character of the neighborhood. I would say that these circumstances alone were insufficient as a matter of law to indicate to a reasonable man that the public safety demanded identification from this defendant. It also appears to me that the statute contemplates that the officer identify himself as a peace officer. The record is silent as to whether this was done and as to whether the officer was in uniform or in an official ear at the time of the arrest. Since in my view the requirements of the statute were not satisfied in this case it is unnecessary to consider whether the statute is constitutional.